PETITION FOR REHEARING.
Appellee complains that the court in its original opinion failed to consider the question presented that § 8020c Burns' Supp. 1921, deals with specific phases *Page 475 
of the doctrine of the assumption of risks of the 5-7.  servant's employment, and says that the question deals with but one subject, namely, the subject of assumption by the servant of the risk of his employment, and that it does not deal in any way with the matter of the burden of proof. It was appellee's contention in its original brief that the action was not predicated upon the Employers' Liability Act, of which such section is a part. We do not so understand the theory of the complaint. It charges that appellee was engaged in the operation of a coal mine, employing more than 100 men, and it was therefore subject to all the laws of the state applicable to such an employer. The Employers' Liability Act is applicable to every person engaged in business, trade or commerce in this state employing more than five men. That this statute is applicable to coal mines, see: Vandalia Coal Co. v. Alsopp (1915),61 Ind. App. 649; Ayshire Coal Co. v. Wilder, Admr. (1920),75 Ind. App. 137, 129 N.E. 260. We are unable to understand why appellee would make a statement that the section involved does not in any way deal with the matter of burden of proof. The latter part of the section says: "The burden of proof that such employer did not know of such defect, or that he was not chargeable with knowledge thereof in time to have repaired the same, or to have discontinued the use of such working place, tools, implements or appliances, shall be on the defendant, but the same may be proved under the general denial." Appellant also complains that we failed to consider the question as to whether the section was repealed by the enactment of the Indiana Workmen's Compensation Act of 1915. The compensation act only repeals such acts and parts of acts as are inconsistent with it, and the section involved is not inconsistent with the Workmen's Compensation Act. The petition is denied. *Page 476